Citation Nr: 0612024	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, secondary to the appellant's service-connected 
bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from July 1965 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.

In August 2005, the appellant underwent a VA examination.  At 
that time, the examining physician stated that the appellant 
had manifestations on physical and radiographic studies that 
spoke to a diagnosis of degenerative disk disease of the 
lumbosacral spine.  The examiner also opined that it was 
considered more likely than not that the appellant's lumbar 
degenerative disk disease owed itself in significant measure, 
though not exclusively, to the appellant's service-connected 
left knee disability.  According to the examiner, it was 
considered more likely than not that the appellant's knee 
problem had played a significant contributory role in his 
lumbar spine degenerative disk disease.  Thus, the Board 
finds that the aforementioned VA opinion raises an inferred 
claim for entitlement to service connection for a low back 
disability, secondary to the appellant's service-connected 
bilateral knee disabilities.  This issue is referred to the 
RO for appropriate disposition.      


FINDING OF FACT

The appellant does not have a cervical spine disability that 
is causally related to or worsened by his service-connected 
bilateral knee disabilities.  


CONCLUSION OF LAW

A cervical spine disability is not proximately due to or the 
result of service-connected bilateral knee disabilities.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim for service connection 
for a cervical spine disability, secondary to the appellant's 
service-connected bilateral knee disabilities, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the appellant's service connection claim, a 
letter dated in September 2002 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, VA Medical Center (VAMC) outpatient treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The appellant was also accorded VA examinations in 
April 2002 and August 2005.  38 C.F.R. § 3.159(c)(4).  

By a June 2004 decision, the Board remanded this case.  At 
that time, the Board noted that although it appeared from the 
evidence of record that the appellant had undergone surgery 
for his cervical spine, it was unclear as to exactly when he 
had undergone his cervical spine surgery.  The Board also 
stated that in the April 2002 VA examination report, although 
the examiner referred to VA x-ray reports of the appellant's 
cervical spine, dated on March 20, 2000, the evidence of 
record was negative for the aforementioned x-ray reports.  
Thus, the Board remanded this case and directed the RO to 
contact the appellant and request that he identify the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for a 
cervical spine disability at any time following military 
service.  The RO was requested to specifically ask the 
appellant to provide information regarding his cervical spine 
surgery, including the date of the surgery and the names and 
addresses of the VA and/or non-VA health care providers who 
had performed the surgery, and any subsequent follow-up 
treatment.  With any necessary authorization from the 
appellant, the RO was requested to attempt to obtain copies 
of pertinent treatment records identified by the appellant in 
response to that request, which had not been previously 
secured, to specifically include the VA x-ray reports of the 
appellant's cervical spine, dated on March 20, 2000.  In 
addition, after any additional evidence had been obtained and 
added to the record, the RO was to make arrangements with the 
appropriate VA medical facility for the appellant to be 
afforded a comprehensive orthopedic examination conducted by 
a physician to determine the nature and etiology of any 
cervical spine disability.  

In a letter from the RO to the appellant, dated in June 2004, 
the RO requested that the appellant provide information 
regarding his cervical spine surgery, including the date of 
the surgery and the names and addresses of the VA and/or non-
VA health care providers who had performed the surgery, and 
any subsequent follow-up treatment.  The evidence of record 
is negative for a response from the appellant.  

As per the Board's June 2004 remand decision, in August 2005, 
the appellant underwent a VA examination.  At that time, the 
examining physician stated that he had reviewed the 
appellant's claims file, as well as notes in the VA's 
computerized patient record system (CPRS).  In the August 
2005 VA examination report, the examiner specifically 
discussed the appellant's cervical spine surgery and noted 
that in February 1998, the appellant underwent a C7 
corpectomy and anterior cervical fusion with plating.  The 
examiner further provided the operative findings.  In 
addition, the examiner noted that he had specifically 
reviewed the VA x-ray reports of the appellant's cervical 
spine, dated on March 20, 2000.  Thus, although the operative 
report pertaining to the appellant's February 1998 cervical 
spine surgery and the March 2000 x-ray reports of the 
appellant's cervical spine are not in the claims folder, it 
is clear that the examiner from the appellant's August 2005 
VA examination was able to review the aforementioned medical 
evidence.  As such, the Board finds the medical evidence of 
record is sufficient to decide the appeal, and that the RO 
complied with the Board's remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.   
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. April 5, 
2006); see also Dingess/Hartman v. Nicholson, Nos. 01-1917, 
02-1506 (U.S. Vet. App. March 3, 2006).     

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by a service-connected disability or (b) aggravated by 
a service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).

In the instant case, the appellant contends that due to his 
service-connected bilateral knee disabilities, his balance is 
"thrown off," thereby causing him to develop various spinal 
problems, including a cervical spine disability.  He 
maintains that his current cervical spine disability was 
either caused or made worse by his service-connected 
bilateral knee disabilities.  

The appellant's service medical records show that in October 
1965, the appellant injured his left knee and was diagnosed 
with a torn medial meniscus of the left knee.  The appellant 
was subsequently hospitalized and underwent surgery to have 
his medial meniscus cartilage removed.

In March 1983, the appellant underwent a VA examination.  At 
that time, he had x-rays taken of his left knee which were 
interpreted as showing degenerative arthritis.

By a June 1983 rating action, the RO granted the appellant's 
claim for service connection for the residuals of a left knee 
medial meniscectomy, with traumatic arthritis.  The RO 
assigned a 10 percent disability rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5259 for the appellant's service-
connected left knee disability, effective from January 31, 
1983.

VAMC outpatient treatment records, from May 1999 to April 
2002, show that on March 20, 2000, the appellant underwent a 
"routine visit."  At that time, it was noted that he had a 
history of C-5/C-6 disc removal two years ago at the St. 
Louis VAMC.  The appellant stated that he felt better after 
the surgery.  He also indicated that he had pain which 
radiated to the back of his neck.

In April 2002, the appellant underwent a VA examination.  At 
that time, he gave a history of his service-connected left 
knee disability.  He also indicated that in approximately 
1985 to 1987, he developed pain in his cervical and thoracic 
spines. According to the appellant, he had surgery on C6-C7 
at the John Cochran VAMC in approximately 1988 or 1989.  The 
appellant further reported that he had chronic bilateral knee 
pain.  The examining physician stated that a review of the 
appellant's claims file showed that in December 1997, the 
appellant had cervical spondylosis, with cervical 
radiculopathy.  The examiner noted that the appellant also 
had nerve entrapment syndrome of the right upper extremity, 
consisting of right carpal tunnel and right cubital tunnel 
syndrome, neurologic amyotrophic (brachial neuritis) of the 
right upper extremity.  According to the examiner, in August 
2000, the appellant had x-rays taken of his knees, which were 
reported to show symmetrical osteoarthritis of both knees.  
The examiner also stated that on March 20, 2000, the 
appellant had x-rays taken of his cervical spine which were 
interpreted as showing the following: (1) surgical fusion of 
body C6-C7 and T1, appearing stable, (2) hypertrophic 
spondylosis and osteoarthritis of the posterior joints, and 
(3) narrowing of the C5-C6 disk space.

Following the physical examination and a review of the 
appellant's x-rays, the examiner diagnosed the appellant with 
the following: (1) degenerative arthritis of both knees, and 
(2) multiple areas of osteoarthritis of the cervical spine.  
It was the examiner's opinion that the appellant's 
osteoarthritis in the shoulders, cervical spine, and hands, 
were not related to his knee injury in the service.  The 
examiner further opined that it was just as likely that the 
appellant's right knee osteoarthritis was related to his 
service-connected left knee condition.  According to the 
examiner, the appellant had stated that his service-connected 
left knee disability had thrown him "off balance" for 
several years, thereby causing him to favor his right knee.  
It was also the examiner's opinion that the appellant's 
spondylosis of the cervical spine, carpal tunnel, and cubital 
tunnel syndrome were not related to his service-connected 
knee injury.

By a June 2002 rating decision, service connection for a 
right knee disability was granted, characterized as 
osteoarthritis of the right knee, secondary to his 
service-connected left knee disability.  At that time, the RO 
assigned a 10 percent disability rating under Diagnostic Code 
5003 for the appellant's service-connected right knee 
disability, effective from March 6, 2002.

As discussed above, as per the Board's June 2004 remand 
decision, in August 2005, the appellant underwent a VA 
examination.  At that time, the examiner noted that according 
to the appellant, his service-connected bilateral knee 
disabilities had resulted in changes in his gait, which over 
time had produced low back discomfort and pain that radiated 
up into the cervical spine.  The examiner stated that the 
appellant had been treated for cervical spondylosis for 
several years.  According to the examiner, in February 1998, 
the appellant underwent a treatment for cervical spondylosis 
at VAMC.  That treatment consisted of a C7 corpectomy and 
anterior cervical fusion, with plating.  The operative 
findings from this surgery included compression of the spinal 
cord anteriorly, disk herniation at C7-T1, with foraminal 
stenosis, and cervical spondylosis with osteophyte formation 
at C3-4 and to a greater extent C5-6.  The examiner noted 
that according to the appellant, the surgery was helpful in 
alleviating some of the cervical spine problems.  However, 
the appellant still had residual neck and low back pain.  The 
examiner noted that a review of the VA x-ray reports of the 
appellant's cervical spine, dated on March 20, 2000, showed 
cervical fusion from C6-T1 that appeared to be stable.  There 
was hypertrophic spondylosis of those joints.  There was 
narrowing of the C5-6 disk space with marked anterior 
osteophyte formation, as well as some posterior osteophytes.  
Following the physical examination and a review of the 
appellant's x-rays, the examiner stated that with respect to 
the appellant's cervical spine, it was difficult to make a 
connection between the appellant's knee problem and his 
cervical spine.  According to the examiner, changes in gait 
necessitated by a knee affliction could readily produce 
changes of the lumbar spine.  However, a connection with 
cervical spine disease was "more tenuous."  The examiner 
indicated that unquestionably, the appellant had significant 
cervical spondylosis and disk herniation which necessitated 
the performance of a major operative intervention in 1998.  
Based on the available evidence, it was the examiner's 
opinion that it was considered more likely than not that the 
appellant's neck disorder, though profound and capable of 
causing significant disability, "[was] more likely than not 
unrelated to the patient's service-connected knee 
disability."             

In light of the above, the Board recognizes that the evidence 
of record shows that the appellant has currently been 
diagnosed with a cervical spine disability, diagnosed as 
osteoarthritis and spondylosis of the cervical spine.  
However, while the medical evidence of record shows that the 
appellant currently has a cervical spine disability, the 
medical evidence does not show that his cervical spine 
disability was caused or made worse by his service-connected 
bilateral knee disabilities.  

Indeed, the only evidence of record supporting the 
appellant's claim is his own opinion, as indicated in several 
lay submissions.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that lay persons, such 
as the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician. 
Because the appellant is not a physician, he is not competent 
to make a determination that his cervical spine disability, 
currently diagnosed as osteoarthritis and spondylosis of the 
cervical spine, is related to his service-connected bilateral 
knee disabilities.  Espiritu, 2 Vet. App. at 492, 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Therefore, as there is no evidence showing that the 
appellant's cervical spine disability, currently diagnosed as 
osteoarthritis and spondylosis of the cervical spine, was 
caused or made worse by his service-connected bilateral knee 
disabilities, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for a cervical spine disability, secondary to the 
appellant's service-connected bilateral knee disabilities.  
Accordingly, the doctrine of reasonable doubt is not for 
application, and service connection for this disability must 
be denied.


ORDER

Entitlement to service connection for a cervical spine 
disability, secondary to the appellant's service-connected 
bilateral knee disabilities, is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


